Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendments and arguments filed on 01/13/2021 are acknowledged. Claims 1-10 and 15-18 are currently pending. Rejections and objections not reiterated herein have been withdrawn.
Applicant previously elected Group I, claims 1-10, drawn to a compound of formula (I) 
    PNG
    media_image1.png
    116
    178
    media_image1.png
    Greyscale
, and species of formula
    PNG
    media_image2.png
    171
    125
    media_image2.png
    Greyscale
, in the reply filed on April 27, 2020.  Claims 1, 6, 7, 9 and 10 read on the elected species.
Examination
The elected species was found allowable. The search and examination was previously performed in regards to the compounds of formula (I) 
    PNG
    media_image1.png
    116
    178
    media_image1.png
    Greyscale
wherein –L2-R3 is (f) 
    PNG
    media_image3.png
    96
    121
    media_image3.png
    Greyscale
 (which encompasses the elected species) and the compounds of formula (I) wherein --L2-R3 is (a) wherein L2 is CR4aR4b and R3 is Ar. The scope of the search reads on the elected species and claims 1-7, 9-10 and 19. For this Office Action the search was extended to the compounds in the prior art below.
The prior art search will not be extended unnecessarily to cover all non-elected species. Claims 8 and 15-18 and subject matter outside of the searched/examined scope remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to non-elected inventions there being no allowable generic or linking claim. 
Claims 1-7 and 9-10 are the subject of this Final Office Action.
All rejections have been necessitated by the claim amendments.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	In the proviso of claim 1 there are compounds that are not within the scope of the formula (I) of claim 1. The genus of claim 1 does not include compounds wherein L1 is 
    PNG
    media_image4.png
    79
    42
    media_image4.png
    Greyscale
 or 
    PNG
    media_image5.png
    72
    37
    media_image5.png
    Greyscale
. It is ambiguous that the claim tries to exclude subject matter that is not present in the claim.
	 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 6, 9 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Siegel et al. (WO 2017/207387).
Siegel teaches the compounds of formula (Ib) 
    PNG
    media_image6.png
    254
    172
    media_image6.png
    Greyscale
wherein Z is methyl or trifluoromethyl, and wherein 
    PNG
    media_image7.png
    135
    371
    media_image7.png
    Greyscale
 (particularly p. 13, 24, 29 and 30). 
    PNG
    media_image8.png
    276
    319
    media_image8.png
    Greyscale
(Ex. 35), 
    PNG
    media_image9.png
    210
    179
    media_image9.png
    Greyscale
 (Ex. 33), 
    PNG
    media_image10.png
    197
    161
    media_image10.png
    Greyscale
(Ex. 32) , 
    PNG
    media_image11.png
    151
    181
    media_image11.png
    Greyscale
 (Ex. 9), and 
    PNG
    media_image12.png
    205
    222
    media_image12.png
    Greyscale
(Ex. 2), as inhibitors of menin-MLL interaction, pharmaceutical compositions comprising these active compounds and carriers and a process for preparing such compounds and pharmaceutical composition. These compounds anticipate the rejected claims.

    PNG
    media_image13.png
    213
    187
    media_image13.png
    Greyscale
 (p. 14) is one of the following:  
    PNG
    media_image14.png
    112
    100
    media_image14.png
    Greyscale
, 
    PNG
    media_image15.png
    114
    106
    media_image15.png
    Greyscale
(see intermediates used to generate the compounds) has been generically described in the prior art. In the instant case, the structural formula (Ia) of the prior art together with the compound examples and intermediates guide the ordinary skilled artisan to at once envisage the compounds within the generic formula wherein (Ia) is of formula  
    PNG
    media_image14.png
    112
    100
    media_image14.png
    Greyscale
 or 
    PNG
    media_image15.png
    114
    106
    media_image15.png
    Greyscale
bonded to 
    PNG
    media_image16.png
    35
    45
    media_image16.png
    Greyscale
 and Y with its limited variations. This claimed subgenus can be at once envisaged from the formula and examples. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all bviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Siegel et al. (WO 2018/024602-cited by Applicants in the IDS of 03/08/2019) in view of Claremon et al. (US 2019/0010167).
Applicant claims a compound of formula I 
    PNG
    media_image17.png
    123
    189
    media_image17.png
    Greyscale
, wherein R1 is CH3, CHF2 or CF3, R2 is H, CH3, L1 is selected from
    PNG
    media_image18.png
    87
    451
    media_image18.png
    Greyscale
, 
    PNG
    media_image19.png
    100
    209
    media_image19.png
    Greyscale
 and 
    PNG
    media_image20.png
    96
    96
    media_image20.png
    Greyscale
, L2 is selected from 
    PNG
    media_image21.png
    18
    165
    media_image21.png
    Greyscale
, in which R4a, R4b and R5 are H or alkyl,  L3 is Ar, wherein Ar is phenyl optionally substituted. The claimed compounds are said to be inhibitors of menin-MLL interaction.
Determination of the Scope and Content of the Prior Art (MPEP §2141.01)
Siegel et al. (WO 2018/024602) teach inhibitors of menin-MLL interaction of formula (Ib) 
    PNG
    media_image22.png
    185
    193
    media_image22.png
    Greyscale
 , in which Z is CHF2 or CF3, n is 0 or 1, R6a and R6b are H, or CH3, R1 is H or CH3, R2 is H, F, Cl, OH or O-CH3, R3 is H, Fl, Cl, OH, CH3, CN or CH2CN, R4 is H, OH, halogen, CN, C1-3alkyl, C1-3haloalkyl, C1-3alkoxy, C1-3haloalkoxy, CH2-R9 , C(CH3)2-R9 or NR7R8 and R5 is H, CH3 or Cl (see whole document, particularly pages 4-5) and their pharmaceutical compositions comprising carriers and a process for preparing such pharmaceutical compositions as claimed. Thus, Siegel teaches compounds of formula (Ib) wherein one of R1, R2, R3, R4 and R5 is a halo substituent. 
 Representative examples in Siegel are as follows: 
    PNG
    media_image23.png
    138
    228
    media_image23.png
    Greyscale
, 
    PNG
    media_image24.png
    153
    239
    media_image24.png
    Greyscale
,  
    PNG
    media_image25.png
    131
    239
    media_image25.png
    Greyscale
, 
    PNG
    media_image26.png
    114
    232
    media_image26.png
    Greyscale
, 
    PNG
    media_image27.png
    120
    233
    media_image27.png
    Greyscale
, 
    PNG
    media_image28.png
    117
    235
    media_image28.png
    Greyscale
, 
    PNG
    media_image29.png
    118
    236
    media_image29.png
    Greyscale
,
    PNG
    media_image30.png
    147
    227
    media_image30.png
    Greyscale
 (40),  and
    PNG
    media_image31.png
    179
    168
    media_image31.png
    Greyscale
(Ex. 78), and others, as inhibitors of menin-MLL interaction, pharmaceutical compositions comprising these active compounds and carriers and a process for preparing such pharmaceutical composition as claimed.
		Claremon teaches inhibitors of menin-MLL interaction of formula 
    PNG
    media_image32.png
    189
    212
    media_image32.png
    Greyscale
,
    PNG
    media_image33.png
    206
    231
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    177
    187
    media_image34.png
    Greyscale
,
    PNG
    media_image35.png
    179
    215
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    171
    233
    media_image36.png
    Greyscale
 and 
    PNG
    media_image37.png
    179
    227
    media_image37.png
    Greyscale
. 
    PNG
    media_image38.png
    171
    124
    media_image38.png
    Greyscale
(Ex.23),
    PNG
    media_image39.png
    142
    233
    media_image39.png
    Greyscale
 (Ex. 26), 
    PNG
    media_image40.png
    197
    139
    media_image40.png
    Greyscale
 (Ex. 28),
    PNG
    media_image41.png
    212
    231
    media_image41.png
    Greyscale
(Ex. 33), 
    PNG
    media_image42.png
    160
    228
    media_image42.png
    Greyscale
(Ex. 43), 
    PNG
    media_image43.png
    209
    116
    media_image43.png
    Greyscale
 (Ex. 67),
    PNG
    media_image44.png
    171
    146
    media_image44.png
    Greyscale
(Ex. 92) 
    PNG
    media_image45.png
    137
    113
    media_image45.png
    Greyscale
(Ex. 95),
    PNG
    media_image46.png
    138
    114
    media_image46.png
    Greyscale
(Ex. 111), 
    PNG
    media_image47.png
    167
    155
    media_image47.png
    Greyscale
(Ex. 112), 
    PNG
    media_image48.png
    143
    121
    media_image48.png
    Greyscale
(Ex. 116), and 
    PNG
    media_image49.png
    176
    168
    media_image49.png
    Greyscale
(Ex. 117), as inhibitors of menin-MLL interaction for the treatment of various diseases and pharmaceutical compositions comprising the same.
Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
The compounds of Siegel of formula (Ib) differ from the claimed compounds in the spirocycle moiety that is L1. 
Finding of prima facie obviousness--rational and motivation (MPEP §2142-2413)
One of ordinary skill in the art is a chemist practitioner with the knowledge and skills of the authors of the reference cited to support the examiner's position. Siegel et al. taught that the compounds of formula Ib 
    PNG
    media_image22.png
    185
    193
    media_image22.png
    Greyscale
in which Z is CHF2 or CF3, n is 0 or 1, R6a and R6b are H, or CH3, R1 is H or CH3, R2 is H, F, Cl, OH or O-CH3, R3 is H, Fl, Cl, OH, CH3, CN or CH2CN, R4 is H, OH, halogen, CN, C1-3alkyl, C1-3haloalkyl, C1-3alkoxy, C1-3haloalkoxy, CH2-R9 , C(CH3)2-R9 or NR7R8 and R5 is H, CH3 or Cl are particularly useful as inhibitors of menin-MLL interaction. Artisans interested in inhibitors of menin-MLL interaction would have found the formula (Ib) and the compound examples of Siegel (some depicted above) to be appropriate leads on the basis of their known biological activity. The artisan would have been motivated to substitute the spiro moiety of formula 
    PNG
    media_image50.png
    63
    52
    media_image50.png
    Greyscale
in the structurally similar compounds of Siegel with the spiro moieties of formula 
    PNG
    media_image51.png
    68
    44
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    61
    34
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    65
    39
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    54
    54
    media_image54.png
    Greyscale
and 
    PNG
    media_image55.png
    70
    55
    media_image55.png
    Greyscale
 because Claremon taught that these moieties are equivalent and replaceable for one another in the same types of compounds that are inhibitors of menin-MLL interaction. Note that Claremon particularly taught that the spiro in Siegel ((IIc) below) is equivalent to the spiro moieties of formula 
    PNG
    media_image51.png
    68
    44
    media_image51.png
    Greyscale
, 
    PNG
    media_image52.png
    61
    34
    media_image52.png
    Greyscale
, 
    PNG
    media_image53.png
    65
    39
    media_image53.png
    Greyscale
, 
    PNG
    media_image54.png
    54
    54
    media_image54.png
    Greyscale
and 
    PNG
    media_image55.png
    70
    55
    media_image55.png
    Greyscale
 , and that this would provide additional inhibitors of menin-MLL interaction: 

    PNG
    media_image32.png
    189
    212
    media_image32.png
    Greyscale
,
    PNG
    media_image33.png
    206
    231
    media_image33.png
    Greyscale
, 
    PNG
    media_image34.png
    177
    187
    media_image34.png
    Greyscale
,
    PNG
    media_image35.png
    179
    215
    media_image35.png
    Greyscale
, 
    PNG
    media_image36.png
    171
    233
    media_image36.png
    Greyscale
 and 
    PNG
    media_image37.png
    179
    227
    media_image37.png
    Greyscale
(see Claremon).  
In regards to claims 3-5, the claimed genus of compounds wherein “Ar is phenyl optionally substituted with a halo substituent” has been generically described in the prior art Siegel. In looking at the compound examples of Siegel the substituents at the Ar phenyl ring where mostly one, and sometimes two, at either the ortho-, meta- or para-positions. The consistently used groups in the exemplified species of Siegel provide support for a selection of an additional very limited number of variations for R2, R3, R4 and R5 being H, F or Cl instantly claimed. These compounds would have been found to be appropriate leads for inhibitors of menin-MLL interaction.
The motivation also derives from that the references are in the same field of endeavor for making the same and structurally similar compounds that all share the same activity (inhibitors of menin-MLL interaction). There would have been a high expectation of success due to that Claremon teaches how to prepare and use the compounds which share the structurally similar groups
prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities. "An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties." In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1990) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. See also MPEP § 2144.08, subsection II.A.4.(c) and (d). 
Under the Supreme Court rationales in KSR International Co. v. Teleflex Inc.,  550  U.S. 398, 127 S. Ct. 1727, 82 USPQ2d 1385, 1395-97 (2007), here at least exemplary rationales (A) through (C) apply:
(A)    Combining prior art elements according to known methods to yield predictable results;
(B)    Simple substitution of one known element for another to obtain predictable results;
(C)    Use of known technique to improve similar devices (methods, or products) in the same way.


Allowable subject matter
formula (I) 
    PNG
    media_image1.png
    116
    178
    media_image1.png
    Greyscale
wherein –L2-R3 is (b) or (f) 
    PNG
    media_image3.png
    96
    121
    media_image3.png
    Greyscale
 appear allowable.
Conclusion
Claims 1-7 and 9-10 are rejected. No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE RODRIGUEZ-GARCIA whose telephone 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VALERIE RODRIGUEZ-GARCIA/Primary Examiner, Art Unit 1626